Matter of D.C. (Tamarah C.) (2019 NY Slip Op 00117)





Matter of D.C. (Tamarah C.)


2019 NY Slip Op 00117


Decided on January 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2016-12206
 (Docket Nos. N-23654-12, N-23655-12, N-6919-14)

[*1]In the Matter of Sir D.C. (Anonymous). Administration for Children's Services, petitioner; Tamarah C. (Anonymous), respondent, et al., respondent. (Proceeding No. 1)
In the Matter of Haile J.C. (Anonymous). Administration for Children's Services, petitioner-respondent; Tamarah C. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 2)
In the Matter of Jessie G. (Anonymous), Jr. Administration for Children's Services, petitioner-respondent; Tamarah C. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 3)


Joseph H. Nivin, Forest Hills, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Deborah A. Brenner and Jonathan A. Poplow of counsel), for petitioner-respondent.
Todd D. Kadish, Brooklyn, NY, attorney for the children Haile J. C. and Jessie G., Jr.

DECISION & ORDER
In related proceedings pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Kings County (Elizabeth Barnett, J.), dated September 15, 2016. The order, insofar as appealed from, after a fact-finding hearing, found that the mother had willfully violated certain terms and conditions previously imposed by the same court in an order of disposition dated October 14, 2014, and continued custody of the children Haile J.C. and Jessie G., Jr., with the father.
ORDERED that the order dated September 15, 2016, is affirmed insofar as appealed from, without costs or disbursements.
The father and the mother have two children together, Haile and Jessie, Jr. The Administration for Children's Services (hereinafter ACS) commenced these related proceedings pursuant to Family Court Act article 10 with respect to Haile and Jessie, Jr., and another child of the mother. The Family Court issued an order of disposition dated October 14, 2014, imposing terms and conditions upon the mother with respect to the care of the children.
Thereafter, ACS moved for a finding that the mother violated the terms and conditions previously imposed by the court in the order of disposition. On January 16, 2015, the Family Court temporarily placed Haile and Jessie, Jr., in the father's custody. Subsequently, after a hearing, the court determined that the mother had willfully violated certain terms and conditions of the order of disposition, and continued custody of Haile and Jessie, Jr., with the father. The mother appeals.
Contrary to the mother's contention, ACS established, by clear and convincing evidence, that the mother willfully and without just cause violated the order of disposition dated October 14, 2014, by failing to maintain suitable housing or keep ACS informed of her address (see Matter of Shelby B., 55 AD3d 986, 988), to complete a mental health evaluation or comply with reasonable recommendations (see Matter of Carmen C. [Margarita N.], 95 AD3d 1006, 1008; Matter of Darren V., 61 AD3d 986, 987), to assure that Haile and Jessie, Jr., kept all medical appointments (see Matter of Kinara C. [Jerome C.], 89 AD3d 839, 840), and to assure that Haile received proper services (see id. at 840).
Moreover, the evidence adduced at the hearing supported the Family Court's determination that it was in the best interests of the children to continue custody of Haile and Jessie, Jr. with the father (see generally Matter of Boggio v Boggio, 96 AD3d 834, 835).
The parties' remaining contentions are either not properly before this Court or without merit.
AUSTIN, J.P., ROMAN, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court